                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 BRANDON KULHANEK,                                )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )            No. 4:17-CV-02431-JAR
                                                  )
 CINDY GRIFFITH, et. al,                          )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ reply memorandum (Doc. No. 76) to the

Court’s production order. (Doc. No. 75). On February 26, 2020, the Court ordered Defendants to

either produce the prison bed movement logs from February 21, 2017 through April 20, 2017, any

documents explaining why Plaintiff was placed in a camera cell, and the handheld and wing camera

footage of Plaintiff being searched from February 21, 2017 through November 31, 2017, or

respond as to why these materials should not be discoverable. In response to that order, Defendants

have served Plaintiff with his housing history for the relevant time periods, asked the Court for a

two-week extension to review documents related to Plaintiff’s placement in a camera cell, and

informed the Court that, due to Department of Corrections retention policies, there is no existing

video footage of Plaintiff’s cell and body searches.

       The Court finds that Defendants have adequately responded to the Court’s order as to the

bed movement logs and camera footage. In regard to Defendants’ request for an extension to

produce the outstanding materials, the Court will grant the request in part and deny it in part. The

Court believes that an additional seven days is sufficient time for Defendants to either produce the

documents or explain to the Court why they should not be discoverable.
       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ request for an extension of two weeks to

produce documents explaining why Plaintiff was placed in a camera cell is GRANTED in part

and DENIED in part. Defendants will be granted an extension of seven (7) days to either produce

the outstanding documents or explain why those documents are irrelevant or should not be

produced.



Dated this March 6th, 2020.




                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                              2
